Name: COMMISSION REGULATION (EC) No 338/96 of 26 February 1996 amending Regulation (EC) No 112/96 establishing the quantity of certain pigmeat products available for the second quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: animal product;  international trade;  foodstuff;  Europe
 Date Published: nan

 27. 2. 96 1 EN | Official Journal of the European Communities No L 48/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 338/96 of 26 February 1996 amending Regulation (EC) No 112/96 establishing the quantity of certain pigmeat products available for the second quarter of 1996 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part whereas, therefore, the said Regulation should be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as amended by Regulation (EC) No 2750/95 (2), and in particular Article 4 (4) thereof, Whereas the Annex to Commission Regulation (EC) No 1 12/96 (3) sets the total quantities available for the second period; whereas the quantities were incorrect; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 112/96 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 233, 30 . 9 . 1995, p. 45. (2) OJ No L 287, 30. 11 . 1995, p. 19 . (3) OI No L 19, 25. 1 . 1996, p. 28 . No L 48/2 ( ENI Official Journal of the European Communities 27. 2. 96 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1996 18 500 19 450 20 87,5 21 450 22 225